Citation Nr: 1441926	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2001 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO denied service connection for PTSD and denied service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2014 Travel Board hearing held in Newark, New Jersey; a copy of the transcript has been associated with the record.  The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, VA met its duty to notify the Veteran.  In a November 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible, as well as how disability ratings and effective dates are determined.  In addition, the Veteran was provided a statement of the case in January 2012.

The Board finds that VA also met its duty to assist.  Service treatment records, VA treatment records, and lay statements have been associated with the claims file.  The Veteran was afforded adequate VA psychiatric examinations in August 2010 and January 2014.  The Veteran's history was taken and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  As discussed above, the Veteran also testified at a Travel Board hearing in July 2014.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

To establish entitlement to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) ; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends he has PTSD due to exposure to multiple traumatic events during active service.  The Veteran reported that what he believed were symptoms of PTSD started to surface after service separation.  He also reported that these symptoms affected various aspects of his life: insomnia, loss of appetite, mood swings, and an inability to focus, work, or be productive at times.  See VA Form 21-4138, Statement in Support of Claim, dated January 2010.

After review of the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosis of PTSD.  The Veteran was provided a VA psychiatric examination in August 2010, at which time he was diagnosed with adjustment disorder with anxious mood, unrelated to active service, and primary insomnia, related to active service.  The record shows that the Veteran provided stressor statements for two in-service events, that the death of a fellow Service Member due to head injuries sustained in the ship's hanger bay was verified, and that both stressors were considered by the August 2010 VA psychologist.  The Veteran was provided a new VA psychiatric examination in January 2014, at which time the VA psychologist assessed that the Veteran had primary insomnia encapsulated in generalized anxiety disorder, and that the Veteran had no other mental health disorders.

As a lay person, the Veteran is competent to report his psychiatric symptoms; however, he is not competent to establish the diagnosis and/or etiology of the claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination as to the diagnosis and etiology of a psychiatric disorder requires medical training or expertise, which the Veteran does not have.  As such, the Veteran's statements regarding a diagnosis and nexus are assigned no probative value.

The Board notes that the Veteran is service connected for primary insomnia, and, in March 2014, the RO granted an increased rating of 50 percent for primary insomnia encapsulated in generalized anxiety disorder, effective August 8, 2013.  A 50 percent evaluation was granted due to reported chronic sleep impairment, racing thoughts, constant worry, feelings of failure, suspiciousness, isolation, and mistrust that the August 2010 VA examiner found affected the Veteran's social and occupational functioning.  The March 2014 rating decision also noted that the Veteran had an inability to establish and maintain effective relationships, near-continuous panic attacks affecting the ability to function independently, appropriately, and effectively, disturbances in motivation and mood, flattened affect, and depressed mood.  As such, the Board finds that the psychiatric symptoms reported by the Veteran to have affected various aspects of his life are contemplated by the 50 percent rating for primary insomnia/generalized anxiety disorder.

For these reasons, the Board finds that the weight of the probative evidence, lay and medical, does not warrant service connection for PTSD.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

The Veteran testified that his sleep apnea did not manifest until his psychiatric symptoms surfaced post-service separation.  The Veteran is service connected for primary insomnia/generalized anxiety disorder and reported chronic sleep impairment.  Therefore, the Board finds that remand is necessary to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate examination(s) to determine the nature and etiology of the claimed sleep apnea.  If the Veteran is diagnosed with sleep apnea, the examiner is asked to provide opinions as to the following:

a. Whether, it is at least as likely as not that the Veteran's sleep apnea is related to service or is proximately due to or the result of service-connected primary insomnia/generalized anxiety disorder?

b. Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (permanently worsened in severity ) by the service-connected primary insomnia/generalized anxiety disorder?

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. After all development has been completed, the AOJ should readjudicate the issue of service connection for sleep apnea.  If the benefit sought is not granted, the AOJ should furnish the Veteran with a supplemental statement of the case and give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


